Colt, J.
The statute requires that, when a person is committed to the house of correction for certain offences named, for whose support a city or town may be liable, “ the master or *163keeper shall immediately give notice thereof in writing, by mail or otherwise,” to the proper officers of such city or town. Gen. Sts. c. 178, § 60. This is a statute liability, and it requires that notice should at least be given without unnecessary delay. It is essential to enable the city or town to satisfy themselves of their liability and with reference to their claims against others. The notice in this case was too late to be regarded as a compliance with the statute. Boston v. Amesbury, 4 Met. 278. According to the agreement of the parties, judgment must be entered for the plaintiffs for the sum of $48.80.

Judgment accordingly.